ITEMID: 001-103287
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: SHUBIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The application was lodged by Mr Fedor Ivanovich Shubin, a Russian national who was born in 1960 and lives in the town of Beloretsk, the Republic of Bashkortostan. He acts pro se before the Court. The Russian Government (“the Government”) were represented by Ms V. Milinchuk and Mr G. Matyushkin, the successive Representatives of the Russian Federation at the European Court of Human Rights.
The facts, as submitted by the parties, may be summarised as follows.
The applicant, who participated in the Chernobyl nuclear disaster relief operation, brought proceedings before the Beloretsk Town Court (“the Town Court”) against the local social security office seeking increase of his monthly monetary allowance. He also sought to recover the unpaid sum.
On 30 October 1997 the Town Court awarded the applicant a lump sum in arrears and ordered that his monthly allowance be increased starting from November 1997. The Town Court also granted the applicant’s claim for non-pecuniary damage and costs. The judgment of 30 October 1997 was not appealed against and became final and enforceable.
The lump sum awarded was paid to the applicant shortly after the judgment of 30 October 1997 had entered into force.
Increased monthly allowance was being paid to the applicant until March 2002. Payment was then discontinued. For that reason the applicant lodged a claim with the Town Court complaining about non-enforcement of the judgment of 30 October 1997. On 4 August 2005 the Town Court held in the applicant’s favour and in addition awarded him a sum corresponding to the missing payments between 2002 and 2005. That judgment became final and was swiftly enforced.
Subsequently, the applicant lodged a claim for compensation due to the failure to pay the monthly allowances between 2002 and 2005 in line with the judgment of 30 October 1997. On 28 March 2008 the Town Court allowed the applicant’s claim. With reference to the direct applicability of the Convention pursuant to the Russian Constitution and the reasonabletime requirement contained in Article 6 § 1 thereof, the Town Court acknowledged the lengthy non-enforcement of the judgment of 30 October 1997 in the applicant’s favour. It concluded that he had suffered nonpecuniary damage. The Town Court granted the applicant 200,000 Russian roubles (approximately 5,000 euros) in compensation. That judgment was upheld on appeal by the Supreme Court of the Republic of Bashkortostan on 24 April 2008. It was enforced on 22 August 2008.
